In a proceeding to stay arbitration on an uninsured motorist provision of an automobile liability insurance policy, the appeal is from an order of the Supreme Court, Queens County (Buschmann, J.), dated January 11, 1982, which granted the petition to the extent of directing a hearing on the issue of whether the notification to petitioner was given as soon as was reasonably possible. Appeal dismissed, sua sponte, without costs or disbursements. Special Term’s order merely directed a judicial hearing to aid in the disposition of petitioner’s application for a stay of arbitration. As such, the order does not affect a substantial right (CPLR 5701, subd [a], par 2, cl [v]), and is, therefore, not appealable as of right (see, e.g., Bagdy v Progresso Foods Corp., 86 AD2d 589; Chaimowitz v Goldschmidt, 87 AD2d 882; Matter of *519Nassau Ins. Co. [Clemente], 86 AD2d 611). An appeal will lie from the judgment entered subsequent to the hearing. Damiani, J. P., Weinstein, Gulotta and O’Connor, JJ., concur.